92 F.3d 1171
Yuan Jinv.Temple University, a Commonwealth University, PeterLiacouras, Dr., President of Temple University, Carolyn T.Adams, as Dean of College of Arts and Sciences, KristlWiernicki, as Associate Vice President of Student Affairsand Dean of Students, University Disciplinary Committee,Charles Weitz, Dr., as Chairman of Anthropology Department,Niyi Akinnaso, as Professor of Anthropology
NO. 96-1035
United States Court of Appeals,Third Circuit.
July 23, 1996

Appeal From:  E.D.Pa., No. 95-cv-02573,
Dalzell, J.


1
AFFIRMED.